DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 3-28-22 is acknowledged.  The traversal is on the ground(s) that the claims have unity of invention because they are drawn to a process and an apparatus or means specifically designed for carrying out the said process.  This is not found persuasive because an apparatus that may arguably be specially designed for carrying out a process and the process, must first meet the requirements of 1.475(a) for the different categories to be considered to have unity of invention.  As set forth in the restriction requirement and as evidenced by the rejection below, the identified groups do not relate to a single general inventive concept because the technical feature that links the groups is not a special technical feature.
 A single general inventive concept must link the claims in the categories set forth in 37 CFR 1.475(b).  Since unity of invention is understood to be lacking between the groups, the argument that the claims have unity of invention is not persuasive.         
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3-28-22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ober et al. (2018/0111361 as English translation of EP3093407).
	Regarding claim 1, Ober et al. discloses a method of manufacturing, comparing:
	Providing a continuous flat cover to an assembly line,
		Wherein the assembly line comprises:
			A conveyor 5;
	Applying a flowable reaction material continuously to the continuous flat cover, wherein the flowable reaction material is configure to expand within the continuous flat cover;
	Welding the continuous flat cover around the flowable reaction material to form an initial profile element 1; and
	Cutting the initial profile element, continuously along the assembly line to form one or more profile elements,
	Wherein each of the one or more profile elements is a portion of the initial profile element, and
	Wherein each of the one or more profile element comprises:
		A geometry for confirming with a construction component (see para 65, abstract, fig. 1-3 and claim 1).
	Regarding claim 2, Ober et al. discloses passing the continuous flat cover over a perforation unit 4 along the assembly line, wherein the perforation unit perforates the continuous flat cover with one or more ventilation holes (para 39-40, 65 and fig. 1).
	Regarding claim 3, Ober et al. discloses passing the continuous flat cover over a shaping should 6 disposed along the assembly line, wherein the shaping shoulder is configured to shape a hollow receptacle into the geometry for conforming with the construction component (see fig. 1 and para 65).
	Regarding claim 4, Ober et al. discloses wherein the construction component comprises: a flute of a metal deck, a metal component, a floor component, or a combination thereof (see para 60, 63).
	Regarding claim 5, Ober et al. discloses wherein the construction component is configured to seal the flute of the metal deck from noise, smoke, fire, or a combination thereof (see para 63, 68, 72, and abstract). 
	Regarding claim 6, Ober et al. discloses wherein continuously cutting the initial profile element along the assembly line comprises: 
	Cutting the initial profile element to one or more different lengths (fig. 1, para 50, 65 and claim 2). 
	Regarding claim 7, Ober et al. discloses wherein continuously cutting the initial profile element along the assembly line comprises:
	Cutting the initial profile element into one or more uniform shapes and sizes (fig. 1, para 50, 65 and claim 2).
	Regarding claim 8, Ober et al. discloses wherein continuously cutting the initial profile element along the assembly line comprises:
	Cutting the initial profile element to generate two symmetrical profile elements (para 23, 53, 55-56, 70).
	Regarding claim 9, Ober et al. discloses wherein continuously cutting the initial profile element along the assembly line comprises:
	Cutting the initial profile element along a vertical, diagonal, or horizontal axis relative to the assembly line (see fig. 1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742 

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742